Title: From Louisa Catherine Johnson Adams to George Washington Adams, 23 December 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington





Washington Decbr. 23d 1825


I am so much concerned my Dear George to learn from your last letter what a state of suffering you were in that I have been anxiously looking for a second letter to assure us of your recovery—We learn from the newspapers that the cold has been intense and I fear you do not take precautions to guard against its extreme severity—
We are here in the midst of the busy bustling scene of a session of Congress with a number of Ladies in addition to the throng that usually press upon us at this Season. Hitherto all is gaiety harmony and good humour and the recent confirmation of appointments in the Senate indicate a much more quiet and agreable winter than was at first apprehended—I wish you were or could come among us though I do not think you like Washington or the society which you meet here—
It is to be here a strange compound of all that is good and indifferent and bad but like the harmony produced by the most discordant sounds in the russian national and popular music melody is frequently elicited by tones which strictly analized would for the whole nervous system and as it is vulgarly but naturally set ones teeth on edge—It is not the harmony of the spheres but nevertheless on the whole makes good musick—to the most science is always discovered in the good arrangement of discordant sounds.
Mrs. Randolph your old acquaintance has just left me and enquired very particularly after her favorite George, and desired I would tell you that she has not forgotten you and that she wishes the you the handsomest and best Wife in America. What say you to that my son? If she were but younger you might have made a conquest, it is said of one who was the most beautiful woman in America—and there I stop and further deponent sayeth not!!! With two law students in the house it is no wonder I should put up a little of the jargon—
Now what can be the reason you will not write to me? I insist upon it that you sit down to your table forget every thing but your Mother and chat with her as you used to do when a boy without even remembering that there is such a thing as stile or elegant writing or literature in the world—Let the thought escape as it rises and like beauty it will prove "when unadorned the most" and meet its welcome on the paper.—A heart so affectionate as yours will ever prove a good prompter to the understanding and inspire only such sentiments as will yield happiness and pleasure to a Mother who ever views her children with the eyes of affection almost always insuring approbation.—Real talent is always modest and dubious of its own strength—but it is that very doubt which gives it eclat as it ensures its chasteness and purity—
Do not laugh at my absurdity for you know that that absurdity is the charm par excellence of your Mother

L. C. Adams




